Order issued September 6, 2012




                                              In The
                                    <!tourt of Appeals
                         1J1ifth, 1.Bistrict of IDexas at 1.Ballas
                                       No. 05-11-01266-CR


                                LASHUDRA ADAMS, Appellant

                                                 v.
                              THE STATE OF TEXAS, Appellee


                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. FOS-53315-V


                                          ORDER
       The clerk's record in this case contains the grand jury's indictment. However, the record

shows the trial court granted the State's motion to amend the indictment and physically amended the

indictment by interlineation. The clerk's record does not contain the amended indictment and both

parties have represented the amended indictment is not in the record. The report's record shows,

and the parties agree on, the substance of the amended indictment. However, because the rules

require the clerk's record to contain a copy of the indictment, pursuant to Texas Rule of Appellate

Procedure 34.5(e), we ORDER the trial court to determine what constitutes an accurate copy of the

amended indictment. We further ORDER the trial court, within twenty-one (21) days ofthe date

of this order, to transmit a supplemental record consisting of a supplemental clerk's record

containing its findings of fact, and if it determines the record can be supplemented with the amended
indictment, a supplemental clerk's record containing a copy of the amended indictment.

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated twenty-one days from the date of this order or when the supplemental record is received,

whichever is earlier.




                                                -2-